5 A.3d 796 (2010)
203 N.J. 605
STATE of New Jersey, Plaintiff-Respondent,
v.
Lamont O. JONES, Defendant-Petitioner.
C-80 September Term 2010, 065621
Supreme Court of New Jersey.
September 30, 2010.
A petition for certification of the judgment in A-6000-08 having been submitted to the Court, and it appearing that the Law Division imposed an aggregate sentence, pursuant to the prosecutor's negotiated recommendation, of five years in the custody of the Commissioner of the Department of Corrections with two years to be served before parole eligibility, and thereafter, notwithstanding the partial execution of sentence, having amended said sentence to an aggregate term of five years with three years to be served before parole eligibility because the prosecutor learned that the Legislature had enacted a mandatory three-year period of parole ineligibility for the firearm possession offense, see N.J.S.A. 2C:39-5b and N.J.S.A. 2C:43-6c, and defendant having elected not to withdraw his plea;
It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the Assignment Judge of Vicinage 15 to consider whether the prosecutor abused his discretion in not referring the matter to her (or consenting to such a reference by the sentencing judge) for imposition of a reduced period of parole eligibility pursuant to N.J.S.A. 2C:43-6.2.
Jurisdiction is not retained.